Citation Nr: 0016061	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The matter was previously before the Board in April 1997, at 
which time the case was REMANDED to the RO for additional 
development.  The additional development having been 
completed, the case has been returned to the Board for 
appellate review. 

The Board further notes that the veteran's accredited 
representative filed a May 2000 Informal Hearing Presentation 
that styled the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  A review of the file, however, reveals that the issue 
has always been claimed and referred to as entitlement to 
service connection for PTSD.  Therefore, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, as a newly raised issue, is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed disability of PTSD 
based on a verified stressful in-service event. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible; meritorious on its own and capable of 
substantiation. Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such 
a finding is based on the evidence of record, which includes 
a medical diagnosis of PTSD (presumed to be true for well-
grounded analysis purposes), competent evidence of inservice 
incurrence (also presumed true for well-grounded purposes), 
and sufficient medical evidence (also presumed to be true) of 
a nexus to service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946), 
develops a chronic condition, such as a psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the November 1993 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, the Board further finds 
that the veteran was not prejudiced by not being notified of 
the change in the regulation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

The veteran contends that he currently suffers from PTSD due 
to his wartime experiences in Vietnam, which included being 
shelled by enemy artillery, the death of a friend in service 
by the enemy, the sight of dead bodies, and the starvation of 
native Vietnamese. 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Although the service personnel records show that 
the veteran served in Vietnam, there is no indication that 
the veteran was engaged in combat with the enemy, and the 
service medical records (SMRs) show no references to combat.  
Indeed, the veteran testified that he never engaged in combat 
with the enemy, but that his unit was shelled with artillery, 
one of his friends who he served with was killed in such an 
attack, he saw numerous dead bodies, and that he witnesses 
starving Vietnamese civilians.  In addition, the research 
performed by the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) shows that the veteran's unit was 
only involved in sporadic action, consisting mostly of 
infrequent artillery engagements.  There is no corroboration 
that the veteran himself was proximate to the incoming 
artillery as opposed to being merely in the general area.  
Further, there is no service evidence that the veteran was 
awarded a Purple Heart, Combat Infantryman Badge, or similar 
combat citation, and there is otherwise no military citation 
or supportive evidence that the veteran engaged in combat 
with the enemy.  See VAOPGCPREC 12-99. 

A review of the veteran's SMRs include an August 1971 
clinical record, which notes that the veteran was "evaluated 
in the Psychiatric Clinic and the consultation with the 
psychiatrist revealed a marked emotional basis with a passive 
aggressive personality; the diagnosis was passive aggressive 
personality, mixed type.  The SMRs do not otherwise show that 
the veteran was treated for, or diagnosed with, any 
psychiatric disorder.  

A September 1977 VA hospital admission included a provisional 
diagnosis of anxiety neurosis.  Upon discharge in October 
1977, the final diagnoses included psycho-physiological 
reaction.

A September 1978 VA hospital discharge summary included a 
diagnosis of anxiety neurosis.  A November 1978 VA mental 
status evaluation deferred diagnosis. 

A December 1991 VA hospital discharge summary included 
diagnoses of polysubstance dependence and a probable 
personality disorder.  A January 1994 VA noted a provisional 
diagnosis of anxiety disorder.  VA hospital discharge 
summaries dated in May 1995 and June 1995 included diagnoses 
of alcohol dependency, continuous.  A VA psychosocial 
assessment performed during the time of the above-referenced 
June 1995 hospitalization included a diagnosis of alcohol 
dependence.  A September 1995 VA psychiatric examination 
report included a diagnosis of PTSD due to traumatic 
Vietnamese War experiences, with nightmares referencing these 
experiences, and an increased startle response to loud noises 
and sounds.  The veteran was also diagnosed with substance 
and alcohol abuse, in remission. 

An October 1995 State of Michigan disability determination 
examination report extensively recounted the veteran's 
complaints and history, and recorded the observed mental 
status.  The diagnoses included the following: alcohol 
dependence in early full remission; polysubstance dependence 
in early full remission; and anxiety disorder, not otherwise 
specified.

An October 1995 Social Security Administration (SSA) 
psychiatric technique review noted that the veteran had an 
anxiety disorder, no otherwise specified, and ploysubstance 
and alcohol dependence, in early full remission.  A March 
1997 SSA decision found that the veteran suffered from severe 
impairment, due in part to his medically determinable 
substance addiction disorder.  

A June 1998 VA PTSD examination report took into account all 
of the veteran's complaints concerning his Vietnam War 
experiences.  It was explained that the veteran 

reports avoidant and hyperarousal symptoms 
characteristic of PTSD, and some intrusive 
symptoms.  However the intrusive symptoms are 
relatively mild at this time, and do not rise above 
the threshold to meet criterion B of the DSM-IV 
PTSD diagnosis.  He also experiences less intense 
anger, dissociation, and depressive symptoms than 
are commonly found in patients with active PTSD.  
It is possible that alcohol use may suppress 
traumatic memories at this time.  

The diagnoses included alcohol dependence and polysubstance 
dependence in partial remission.

A separate June 1998 VA PTSD examination report reviewed the 
prior June 1998 PTSD examination report, as well as certain 
other medical evidence of record.  The examiner opined that 
the veteran's "[s]ymptoms are below [the] threshold for 
meeting [the] full criteria for a post traumatic stress 
disorder diagnosis."  The diagnoses included the following: 
alcohol dependence; a history of polysubstance abuse; in 
partial remission; and chronic adjustment disturbance with 
mixed disturbance and mood and conduct.  

The Board has also considered the veteran's variously dated 
written statements and April 1996 RO hearing testimony, in 
which he contends that he incurred PTSD as a result to his 
wartime experiences in Vietnam, during which time he endured 
attacks by enemy artillery, the death of a friend in service 
by the enemy, the sight of dead bodies, and the starvation of 
a lot of Vietnamese people. 
At the outset, the Board notes that as the record does not 
show that the veteran suffered from any psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, consideration for presumptive service 
connection for a psychiatric disorder is precluded.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Moreover, although the SMRs show that the veteran was 
diagnosed with a personality disorder during service, the 
Board notes that a personality disorder is not recognized as 
a disease or disability for VA compensation purposes pursuant 
to 38 C.F.R. § 3.303 (c).  Therefore, service connection for 
a personality disorder is precluded.

The evidence of records reveals that the veteran was 
diagnosed only once with PTSD, in September 1995.  The rest 
of the medical evidence, which spans from 1977 to June 1998, 
notes diagnoses of anxiety disorder, alcohol and 
ploysubstance abuse, and personality disorders.  Indeed, two 
separate June 1998 VA PTSD examination reports specifically 
stated that the veteran did not meet the criteria for a PTSD 
diagnosis.  Thus, the Board finds that the weight of the 
evidence is against the veteran's claim that he currently 
suffers from PTSD.  Nevertheless, assuming arguendo, that the 
September 1995 VA examination report by itself, is sufficient 
for the purposes of determining that the veteran suffers from 
a current diagnosis of PTSD, the history of the veteran's 
wartime experiences in Vietnam, as recounted by the examiner, 
were not verified in-service stressors, as is required by 
law.

As indicated above, the reported stressful events have not 
been verified by credible supporting evidence of record.  
None of the veteran's service personnel records, or the 
research of his unit's history, substantiate that the veteran 
himself endured direct enemy artillery fire, nor was his 
claim that a friend got killed verified.  Although it is not 
unlikely that the veteran experienced the sight of dead 
bodies or saw starving Vietnamese people, such experiences do 
not necessarily rise to the level of stressors for PTSD, as 
the veteran is not put in apprehension of harm by such 
events.  

Therefore, the diagnosis of PTSD was based on the report of 
unverified stressors.  As to a diagnosis of PTSD based on 
unverified stressors, the Court has held that even the fact 
that a medical opinion was provided relating PTSD to events 
the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Without credible supporting evidence that the 
claimed in-service noncombat-related stressors actually 
occurred, the diagnosis of PTSD opined to be causally related 
to the claimed stressful in-service events is not 
supportable.  

In this regard, the Board is not bound to accept the opinions 
of a physician or psychologist whose diagnosis of PTSD was 
based on an unverified history of stressful incidents as 
related by the veteran.  "Just because a physician or health 
care professional accepted appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the [Board] is required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).  

In any case, the Board reiterates that the sole PTSD 
diagnosis of record is not, in and of itself, sufficient to 
prove that the veteran currently suffers from PTSD, 
particularly in light of the overwhelming contradictory 
evidence.  The veteran has been examined many times and the 
overwhelming medical evidence is the effect that the veteran 
does not suffer from PTSD.  Rather, he suffers from other 
psychiatric and emotional problems referred to above.  There 
is not an approximate balance of positive and negative 
evidence.  The preponderance of the evidence is against the 
claim of service connection for PTSD and the veteran's appeal 
is denied.  38 C.F.R. § 3.304(f). 


ORDER

Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

